Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 1 of 17      PageID 7577




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


 ACLU OF TENNESSEE, INC.,                   )
                                            )
                                            )
             Intervening Plaintiff,         )
                                            )      No. 2:17-cv-2120-JPM-jay
 v.                                         )
                                            )
 CITY OF MEMPHIS, TENNESSEE                 )
                                            )
             Defendant.                     )


        JULY 2019 QUARTERLY REPORT OF THE INDEPENDENT MONITOR




                                      Edward L. Stanton III (TN BPR #18904)
                                      BUTLER SNOW LLP
                                      6075 Poplar Avenue, 5th Floor
                                      Memphis, TN 38119
                                      Telephone: (901) 680-7200
                                      Facsimile: (901) 680-7201
                                      Email: Edward.Stanton@butlersnow.com

                                      Independent Monitor
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 2 of 17                                                             PageID 7578




                                                    TABLE OF CONTENTS

 I. INTRODUCTION & EXECUTIVE SUMMARY ...................................................................... 1

 II. OVERVIEW OF THE MONITORING TEAM’S ACTIVITIES .............................................. 1

 III. PROGRESS TOWARDS NINETY-DAY GOALS ................................................................. 4

           A.         Review of the MPD’s Policies, Procedures, & Training Materials. ....................... 4

                      1.         The Current Status of the City’s Policies, Procedures, and
                                 Training Materials. ...................................................................................... 5

                      2.         Recommendations Regarding the City’s Hypotheticals. ............................ 8

                      3.         Real-Time RFAs for Discrete Action by MPD........................................... 9

           B.         New Process for Authorizing Investigations That May Incidentally
                      Result in the Collection of First Amendment Information ..................................... 9

           C.         Auditing & Ongoing Compliance with the Kendrick Consent
                      Decree. .................................................................................................................. 10

 IV. PUBLIC ENGAGEMENT ..................................................................................................... 10

 V. CONCLUSION ........................................................................................................................ 13

 APPENDIX OF DOCUMENTS REFERENCED IN THIS REPORT......................................... 14
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 3 of 17                   PageID 7579




                                       I.
                       INTRODUCTION & EXECUTIVE SUMMARY

        This Second Quarterly (Q2) Report follows the Monitoring Team’s Interim and First

 Quarterly (Q1) Reports (ECF Nos. 197, 205), and the Court’s April 23, 2019, hearing on the

 progress of the City’s efforts to comply with the Kendrick Consent Decree.1, 2 At that hearing,

 the Court Ordered the Monitoring Team to submit the following: by May 7, 2019, a list of goals

 to be accomplished within ninety days; by May 23, 2019, a joint public engagement plan with

 Intervening Plaintiff ACLU of Tennessee, Inc. (ACLU-TN), and Defendant City of Memphis

 (City); and by July 24, 2019, a Q2 Report that tracks the parties’ and the Monitoring Team’s

 “progress towards the accomplishment of established goals.” (Order, April 23, 2019, ECF No.

 203 at 2.) The ninety-day goals (ECF No. 208) and joint public engagement plan (ECF No. 211)

 were submitted as Ordered. This Q2 Report now describes the progress towards those goals and

 implementation of the public engagement plan. It begins with an overview of the Monitoring

 Team’s activities since the April 23 hearing, addresses each of the four ninety-day goals in turn,

 and concludes with a discussion of the Monitoring Team’s community-engagement efforts.

                                   II.
               OVERVIEW OF THE MONITORING TEAM’S ACTIVITIES

        As of May 2, 2019, when the Monitoring Team’s Q1 Report was filed, the Monitoring

 Team had done the following:



 1
       The decree is ECF No. 3 in Case No. 2:76-cv-000449 before this Court and has been
 made publicly available on the Monitoring Team’s website, www.memphispdmonitor.com.
 2
         The larger context of this lawsuit, the appointment of Edward L. Stanton III as
 Independent Monitor, and the Monitoring Team’s activities from December 21, 2018, when Mr.
 Stanton was appointed, to April 23, 2019, when the Court held its first hearing on the progress of
 the Monitoring Team, are captured in Mr. Stanton’s Independent Monitor Submission (ECF No.
 180-1) and in the Interim and First Quarterly Reports of the Monitoring Team (ECF Nos. 197,
 205), all available on www.memphispdmonitor.com.


                                                 1
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 4 of 17                   PageID 7580




        •   Requested, received, and reviewed 1.46 GB of data from the City—the equivalent of
            between 125,000 and 175,000 pages of text.

        •   Exchanged more than 1200 internal and external emails.

        •   Conducted 15 weekly Monitoring Team conference calls and additional ad hoc calls
            as necessary, as well as more than a dozen weekly and ad hoc calls with legal counsel
            for the City and MPD.

        •   Attended two in-person meetings on February 11-12 and April 22-23, 2019, and two
            video conference meetings on March 5 and March 27, 2019.

        •   Met in-person with more than a dozen members of the MPD Command Staff, Real
            Time Crime Center, and Training Academy.

        •   Tracked more than 500 hours of Monitoring Team time in tenths of an hour.

        •   Coordinated with Legility, LLC (formerly Counsel on Call, website available here),
            Three(i) (website available here), and other vendors to establish a document
            management system accessible to the entire Monitoring Team and to design and
            establish the Monitoring Team’s website, which was to go live, with the Court’s
            approval, in the next ninety (90) days. (As has now occurred.)

        •   Produced three separate sets of analyses (see ECF Nos. 197-1, 197-2 & 197-3), and
            two reports (see ECF Nos. 197, 205).

        •   Presented a progress report at the hearing on April 23, 2019, by Independent Monitor
            Edward L. Stanton III, Deputy Monitor Jim Letten, and every subject-matter expert
            (SME) on the Monitoring Team.

        These efforts have continued and expanded since May 2, 2019. In the eighty-four days

 between the Q1 Report and this report, the Monitoring Team has done the following:

        •   Requested, received, and reviewed more than 1,000 additional pages of documents
            from the City (on May 7, June 7, and July 19, 2019).

        •   Exchanged more than 1,000 internal and external emails.

        •   Conducted 12 weekly Monitoring Team conference calls and additional ad hoc calls
            as necessary, as well as more than a dozen weekly and ad hoc calls with legal counsel
            for the City and MPD.




                                                2
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 5 of 17                 PageID 7581




        •   Conducted a conference call with the City and the ACLU-TN on May 10, 2019.

        •   Conducted in-person Monitoring Team meetings on July 11 and 12, 2019.

        •   Met in-person with Lt. Col. David L. Rudolph, who oversees the MPD Training
            Academy, on May 7, 2019, and with Deputy Chief Don Crowe, whose
            responsibilities include overseeing information technology, and Police Legal Counsel
            Zayid Saleem, Esq., on May 16, 2019.

        •   Tracked more than 300 hours of Monitoring Team time in tenths of an hour. (See,
            e.g., Sealed ECF No. 213 and ECF No. 215.)

        •   Coordinated with the Court, Three(i) (website available here), and local media to
            launch the Monitoring Team’s website, www.memphispdmonitor.com, which went
            live on July 2, 2019. Press releases announcing the website and the Monitoring
            Team’s first community forum were issued on July 2 and 11, 2019. (See Press
            Releases, attached here as Exhibit 1.)

        •   Hosted the Monitoring Team’s first community forum on July 11, 2019, at
            Mississippi Boulevard Christian Church, 70 N. Bellevue Blvd., Memphis, TN 38104.3

        •   Met in-person with community members Paul Garner, Jimmy Hollingsworth, Hunter
            Demster, Aaron “Al” Lewis, and Charles Belenky.4

        •   Conferred with more than a dozen community members via phone, email, and
            www.memphispdmonitor.com.

        •   Participated in interviews with local media.5

        •   Provided real-time authorizations for discrete MPD activity on three occasions: May
            9, 2019;6 June 12, 2019;7 and July 12, 2019.8


 3
      The forum was live-streamed and remains available for viewing on
 www.memphispdmonitor.com and on YouTube (link here).
 4
         All community members identified here expressly consented to the use of their names in
 this report.
 5
        See, e.g., “Live at 9: Monitoring MPD,” and “Team Monitoring MPD Conduct to Speak
 at Public Forum,” on local Channel 3 (links here and here); and “Stanton Says Monitoring of
 Police Surveillance Ban Comes with Tension,” in the Daily Memphian (link here).
 6
       (See May 9, 2019, Letter from E. Stanton to B. McMullen, attached as Exhibit 2. The
 Monitoring Team requests that this letter be sealed.)


                                                 3
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 6 of 17                  PageID 7582




        •    Participated in a video conference with members of Facebook’s legal, public policy,
             and law enforcement teams on July 19, 2019.

        These and ongoing efforts are described in greater detail where relevant to the ninety-day

 goals and the joint community engagement plan discussed below.

                                     III.
                       PROGRESS TOWARDS NINETY-DAY GOALS

        The core of this report are the Monitoring Team’s four ninety-day goals, submitted to the

 Court on May 7, 2019 (see ECF No. 203), and filed on May 13, 2019 (See ECF No. 208). The

 Monitoring Team’s progress on the first three goals—(1) review of the Memphis Police

 Department (MPD)’s policies, procedures, and training materials, (2) creation of an authorization

 process for investigations that may incidentally result in the collection of First Amendment

 information, and (3) an auditing and compliance program to ensure the MPD’s ongoing

 compliance with the Kendrick Consent Decree (ECF No. 3, Case No. 2:76-cv-000449)—is

 summarized immediately below but reflected in full in Exhibits 3 and 4 to this report.9 The final

 goal, implementation of a public engagement plan, is discussed below in § IV.

        A.      Review of the MPD’s Policies, Procedures, & Training Materials.

        The Monitoring Team’s review of the MPD’s policies, procedures, and training materials

 has been ongoing since January 14, 2019, when the City of Memphis submitted existing and

 proposed policies, procedures, and training materials related to the Kendrick Consent Decree

 7
         (See Sealed ECF No. 214 at 3-4 & Ex. 2.) The Monitoring Team currently is evaluating a
 July 16, 2019, request for authorization (RFA) by the City and pursuing additional information
 related to a July 19, 2019, disclosure by the City related to the use of Facebook.
 8
        The Monitoring Team will provide additional information related to this authorization in
 camera or under seal, as the Court prefers, prior to the scheduled hearing on August 27, 2019.
 (See ECF No. 212.)
 9
        Exhibit 4, the Monitoring Team’s proposed auditing and compliance program, is being
 submitted separately for the Court’s consideration, and the Monitoring Team requests that the
 Court consider filing it, if at all, under seal.


                                                4
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 7 of 17                     PageID 7583




 (Submissions) to the Court. (See ECF Nos. 151, 152, 183 & 185.) After the ACLU of Tennessee

 (ACLU-TN) responded to those Submissions (see ECF No. 186), the City, ACLU-TN, and the

 Monitoring Team exchanged a series of revisions, responses, and recommendations that are

 captured in the Monitoring Team’s Interim and Q1 Reports. (ECF Nos. 197, 205.) Also captured

 in those reports are the Monitoring Team’s recommendations regarding certain hypothetical

 scenarios submitted directly to the Monitoring Team by the City.

        During this review of policies, procedures, and hypotheticals, the City has made real-time

 requests for authorization (RFAs) from the Monitoring Team to take specific actions. Following

 this Court’s guidance, Mr. Stanton has authorized discrete action by the MPD on three occasions:

 May 9, 2019; June 12, 2019; and July 12, 2019. 10, 11

        1.       The Current Status of the City’s Policies, Procedures, and Training Materials.

        On June 7, 2019, the City requested additional guidance regarding the recommendations

 in the Monitoring Team’s Interim and Q1 Reports. (See June 7, 2019, Letter from M. Glover to

 E. Stanton, attached as Exhibit 5.)12 That guidance concerned eight specific issues:

             •   Revised DR 138;

 10
         At the hearing on April 23, 2019, this Court stated that the Monitoring Team has
 authority qua “special master” to authorize or prohibit discrete action by the City:
        The first step is always to go to the monitor’s team and seek their input, but
        sometimes the monitor may say, on this issue we need to petition the Court on it,
        and that’s fine. And, then, sometimes, [the City] may disagree, either one of the
        parties in this case might disagree with either the resolution—or the resolution,
        and so, in essence, it’s like an appeal, but you just need to say we request the
        Court to review X, and we will.
 (Hr’g Tr., ECF No. 207, PageID # 7189: 16-25.)
 11
        See supra notes 6-8 and accompanying text.
 12
         The Monitoring Team requests that, beginning with the section, “The Eleven Scenarios,”
 Pages 10-20 of this letter be redacted, or the entire letter sealed, as the Court prefers. As the
 Monitoring Team noted in its Interim Report (ECF No. 197, PageID # 6850), these inquiries are
 sensitive, and the City has requested that access to them be restricted for public-safety reasons.


                                                  5
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 8 of 17                      PageID 7584




            •   The MPD Training Plan;

            •   The MPD Training PowerPoint Presentation;

            •   Guidelines for the Police Director’s delegation of authority to authorize
                investigations;

            •   Authorization for criminal investigations that may incidentally result in the
                collection of First Amendment information, governed by § G of the Kendrick
                Consent Decree (§ G Investigations);

            •   The Authorization Form for § G Investigations;

            •   The MPD Social Media Policy; and

            •   The certification process for MPD searches of social media.

 (See Ex. 5 at 1-10.) The Monitoring Team will respond to these requests prior to the scheduled

 hearing on August 27, 2019 (see ECF No. 212), and will supplement this report with those

 responses. The status of the Monitoring Team’s review of these requests, current as of July 23,

 2019, is attached to this Report as Exhibit 3.13

        Concurrently with its examination of the City’s Submissions, and as instructed by the

 Court,14 the Monitoring Team has surveyed police department policies related to social media



 13
         For reasons described in note 12 above, the Monitoring Team requests that, beginning
 with the section, “The Eleven Scenarios,” Pages 32-51 of Exhibit 3 be redacted, or the entire
 exhibit sealed, as the Court prefers.
 14
         In its Order sanctioning the City for violating the Kendrick Consent Decree, the Court
 noted that, by successfully implementing the decree, the “MPD has the opportunity to become
 one of the few, if only, metropolitan police departments in the country with a robust policy for
 the protection of privacy in the digital age.” (ECF No. 151, PageID # 6278 (citing Rachel
 Levinson-Waldman, Government Access to and Manipulation of Social Media: Legal and Policy
 Challenges, 61 How. L.J. 523 (2018).) But the Court also observed that Memphis “is not alone in
 confronting the questions presented by modern surveillance.” (Ibid.) The Court elaborated on
 this observation at the April 23, 2019, hearing, explaining that “Congress is starting to look at the
 issue of regulation and social media” and asking where the national line-drawing process
 between privacy rights and public safety “fit[s] into what will be appropriate [in this case].”
 (Hr’g Tr., ECF No. 207, PageID # 7130:24-7131:10.) The Court is concerned that Memphis be


                                                    6
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 9 of 17                      PageID 7585




 use across the country. (See Comparison Chart-PD Social Media Policies, attached as Exhibit 6.)

 Guided by Public Policy and Social Media SME Rachel Levinson-Waldman (see ECF No. 205 at

 PageID # 7063-64), the Monitoring Team has concluded the following:

                •   Most police department policies include, at the outset, a clear statement of the
                    purposes that social media can serve.

                •   Some department policies, such as the Austin, TX, policy, state that social
                    media may be used only for “a valid law enforcement purpose,” such as pre-
                    employment background investigations, crime analysis and situation
                    assessment reports, criminal intelligence development, or criminal
                    investigations.

                •   Other policies prohibit, in addition to uses of social media that might violate
                    the First Amendment, attempts to “seek or retain information about an
                    individual’s race, ethnicity, citizenship, place of origin, disability, gender, or
                    sexual orientation, unless relevant to that individual’s criminal conduct or
                    activity or if required for identification.”

         The Monitoring Team is not aware of any Congressional activity related to these issues at

 present, but one draft bill is in progress.15

         On July 19, 2019, the Monitoring Team also participated in a video conference with

 members of Facebook’s legal, public policy, and law enforcement teams. That conference

 included two of Facebook’s privacy and public policy managers and the leads for the Americas

 and North America law enforcement teams. Relevant conclusions from that conference are as

 follows:




 “both in sync [with national trends] but not necessarily adopt[ ] a lower standard.” (Id. at PageID
 # 7131:16-18.)
 15
        This bill was developed at the Brennan Center for Justice, where Ms. Levinson-Waldman
 is Senior Counsel to the Liberty and National Security Program. (See ECF No. 205 at PageID #
 7063-64.)


                                                   7
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 10 of 17                       PageID 7586




              •   All law enforcement requests to Facebook go through Facebook’s law
                  enforcement portal, which was established in 2012. A recognized law
                  enforcement email domain—e.g., policeofficer@mpd.cityofmemphis.gov—is
                  required to access the portal.

              •   Proof of a warrant, subpoena, or other legal process is necessary to obtain
                  information via the portal. In case of an imminent threat to life or a risk of serious
                  bodily injury, information can be obtained through the portal based on a
                  representation that legal process will be obtained, and the law-enforcement officer
                  must follow up with proof of that process.

              •   Facebook’s real-name rule applies equally to civilians and law enforcement.
                  Facebook takes down or disables millions of fake accounts every day—often bots
                  or scam accounts, but also undercover law enforcement accounts—and takes
                  affirmative steps to educate law enforcement agencies about what they are and are
                  not allowed to do on the platform.

              •   Any Facebook user’s name, cover photo, and profile photo are always available;
                  additional availability depends on an individual user’s privacy settings. Posts in
                  public groups are generally visible; closed and secret groups are more restricted.
                  See,     e.g.,   “What      Are    the    Privacy     Settings    for    Groups,”
                  https://www.facebook.com/help/220336891328465?helpref=about_content.

              •   As a default matter, Facebook Live streams are accessible to the public, but
                  access can be limited to specific audiences—e.g., a user’s entire friend group or a
                  group of specific people.

              •   Facebook proactively reports certain information—such as child sexual
                  exploitative imagery—to law enforcement and has a process for informing law
                  enforcement when a user appears likely to harm herself or others.

         Many of the concerns that came out of the Monitoring Team’s first community forum,

  discussed below in § IV, had to do with MPD’s use of Facebook and other social media and the

  specific uses that the Court held to violate the Kendrick Consent Decree.

         2.       Recommendations Regarding the City’s Hypotheticals.

         The status of the Monitoring Team’s review of the City’s submitted hypotheticals,

  current as of July 23, 2019, is included on pages 32-51 of Exhibit 3. The Monitoring Team




                                                    8
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 11 of 17                     PageID 7587




  requests that those pages be redacted, or the entire exhibit sealed, for the public-safety reasons

  identified in the team’s Interim Report.16

         3.      Real-Time RFAs for Discrete Action by MPD.

         At the hearing on April 23, 2019, the Court expressly authorized the Monitoring Team

  qua “special master” to authorize or prohibit specific action by the MPD.17 Since the hearing and

  based on that authorization, Mr. Stanton has granted RFAs for specific action on three occasions:

  May 9, 2019; June 12, 2019; and July 12, 2019.18 The May 9, 2019, authorization is described in

  Exhibit 2 to this report, which the Monitoring Team has requested be sealed. Similarly, the June

  12, 2019, authorization is described at Sealed ECF No. 214 at 3-4 & Ex. 2. The Monitoring

  Team will provide additional information related to the third, July 12, 2019, authorization in

  camera or under seal, as the Court prefers, prior to the scheduled hearing on August 27, 2019.

  (See ECF No. 212). The Monitoring Team has concerns related to that request, as well as follow-

  up questions for the City related to the June 12, 2019, RFA, all of which will be communicated

  to the City and the Court prior to August 27, 2019. The Monitoring Team also is evaluating a

  July 16, 2019, request for authorization (RFA) by the City and pursuing additional information

  related to a July 19, 2019, disclosure by the City related to the use of Facebook.19

         B.      New Process for Authorizing Investigations That May Incidentally Result in
                 the Collection of First Amendment Information

         Please see Pages 5-7 of Exhibit 5 and Pages 11-19 of Exhibit 3.

  16
         See supra notes 12 and 13 and accompanying text.
  17
         See supra note 10 and accompanying text.
  18
         See supra notes 6-8 and accompanying text.
  19
          One of the three Core Principles to which Mr. Stanton and the Monitoring Team have
  pledged to remain faithful is “rigorous transparency.” (E.g., ECF No. 205 at PageID # 7065.) In
  light of that Core Principle, the Monitoring Team requests that the Court consider, and perhaps
  put to the City, when and under what circumstances RFAs and similar inquiries by the City may
  be made available to the public without compromising public safety.


                                                   9
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 12 of 17                    PageID 7588




         C.      Auditing & Ongoing Compliance with the Kendrick Consent Decree.

         Please see the Monitoring Team’s proposed Auditing and Compliance plan for the MPD,

  which will be separately submitted, in camera or under seal as the Court prefers, as Exhibit 4.

                                            IV.
                                    PUBLIC ENGAGEMENT

         In the Monitoring Team’s ninety-day goals (see ECF No. 208 at PageID # 7217) and joint

  public engagement plan with the City and the ACLU-TN (see generally ECF No. 211), the team

  identified four community engagement efforts that would consist of (1) a public website, (2)

  media exposure, (3) community forums, and (4) focus groups. The public website—

  www.memphispdmonitor.com—was submitted to the Court on June 18, 2019, for review;

  launched on July 2, 2017; and announced in print and digital media via press release. (See Ex. 1.)

  The Monitoring Team also has participated in multiple media interviews,20 and the first

  community forum, held on July 11, 2019, at Mississippi Boulevard Christian Church, was

  attended by media, live streamed, and remains available for viewing online.21 Focus groups are

  currently being scheduled as suggested by Court during the hearing on April 23, 2019 (see ECF

  No. 207, PageID # 7179-80), and as identified in the ninety-day goals (ECF No. 208, PageID #

  7217) and the joint public engagement plan. (ECF No. 211, PageID # 7282).

         At the forum on July 11, 2019, community members cited a litany of frustrations with the

  City, the MPD, and the Monitoring Team. Many were suspicious of the Monitoring Team and its

  relationship to the City, and there was considerable confusion about the scope of the team’s

  mandate and the role of community members in fulfilling that mandate. At one point, community

  members asked police officers who were attending the forum to leave. Before that, community


  20
         See supra note 5 and accompanying text and infra note 22 and accompanying text.
  21
         See supra note 3 and accompanying text.


                                                 10
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 13 of 17                  PageID 7589




  members asked to see the notes taken by one officer. Frustration led some attendees to leave

  before the forum was over, although others remained after the forum ended to speak with the

  Monitoring Team.22

         What has come out of the forum, however, has been encouraging. Within two business

  days, Mr. Stanton personally had contacted every person who provided a phone number or email

  address at the forum. More than a dozen community members since have corresponded with the

  Monitoring Team via phone, email, and www. memphispdmonitor.com. Five community

  members—Paul Garner, Jimmy Hollingsworth, Hunter Demster, Aaron Lewis, and Charles

  Belenky23—have met one-on-one with the Monitoring Team and have referred other community

  members for follow-up meetings. They and other community members also have agreed to

  participate in the upcoming focus groups. Lessons learned from these meetings, the focus groups,

  and the first forum will inform the second, which will be scheduled before the end of this year.

  (See ECF No. 211, PageID #7282.)

         But community members already have offered several specific recommendations:

             •   (A)    The Monitoring Team should be broadened to include one or more “lay”
                        community members. This broadening would help establish trust between
                        the Monitoring Team and the community and facilitate better
                        communication between the two.

             •   (B)    Subsequent community forums should include an educative component.
                        Not enough time at the first forum was devoted to explaining (1) what the
                        Kendrick Consent Decree is and requires; (2) how the City violated the
                        decree; (3) the Monitoring Team’s role in helping bring the City into
                        compliance with the decree; (4) community members’ role in facilitating
                        compliance and reporting non-compliance.

  22
         Media coverage of the forum on local Channel 5 (“MPD Consent Decree Meeting
  Disintegrates”) and the local public radio affiliate, WKNO (“MPD Oversight Committee Faces
  Skeptical Public”), is available here and here. See also supra note 5 and accompanying text.
  23
         See supra note 4 and accompanying text.


                                                11
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 14 of 17                    PageID 7590




             •   (C)    Although focus groups are contemplated by the joint public engagement
                        plan, subsequent community forums should include small groups sessions.
                        Such sessions would facilitate better communication and diminish any
                        apparent barriers between the Monitoring Team and community members.

             •   (D)    In addition to a website, the Monitoring Team should host and regularly
                        update a Facebook page or other social media. Many people do not read
                        the news.

             •   (E)    Hard copies of documents discussed at community forums, focus groups,
                        and any one-on-one meetings should be made available to attendees. Not
                        everyone has access to the Internet.

             •   (F)    The Monitoring Team should do a better job of discussing the subjects in
                        (B) and should not overly rely on or refer people to
                        www.memphispdmonitor.com
             •   (G)    The Monitoring Team should participate in Facebook Live or other online
                        streaming question-and-answer sessions with community members.

             •   (H)    The Monitoring Team should coordinate with the ACLU-TN, the Mid-
                        South Peace and Justice Center, and other social justice organizations to
                        ensure convenient timing and locations for future community forums,
                        focus groups, and other community outreach.

             •   (I)    Community members want more information on MPD’s use of social
                        media. In particular, community members are aware that the MPD’s use of
                        the “Bob Smith” account was held by the Court to violate the Kendrick
                        Consent Decree, but also understand that several other undercover
                        accounts improperly being used by the City were disabled. They want to
                        know the names of those other accounts.24

         The Monitoring Team commends these recommendations to the Court’s discretion.




  24
          The July 19, 2019, disclosure by the City, referenced in note 7 and § III(A)(3), above, is
  related to this request by community members.


                                                 12
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 15 of 17            PageID 7591




                                              V.
                                          CONCLUSION

         Mr. Stanton and the Monitoring Team look forward to discussing this report and any

  subsequent developments at the hearing on August 27, 2019. All members of the Monitoring

  Team will be present for the hearing.

         RESPECTFULLY SUBMITTED, this 24th day of July 2019,



                                            /s/ Edward L. Stanton III
                                            Edward L. Stanton III (TN BPR #18904)
                                            BUTLER SNOW LLP
                                            6075 Poplar Avenue, 5th Floor
                                            Memphis, TN 38119
                                            Telephone: (901) 680-7200
                                            Facsimile: (901) 680-7201
                                            Email: Edward.Stanton@butlersnow.com

                                            Independent Monitor




                                              13
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 16 of 17   PageID 7592




               APPENDIX OF DOCUMENTS REFERENCED IN THIS REPORT


     Doc.                      Description                    Pages
                                                               3
     Ex. 1       July 2 and July 11, 2019, Press Releases

                May 9, 2019, Letter from E. Stanton to B.
     Ex. 2                                                    3, 9
                              McMullen

                Monitoring Team Recommendations as of        6, 8, 9
     Ex. 3
                      July 23, 2019 (not yet final)
                Monitoring Team Proposed Auditing and
     Ex. 4        Compliance Plan (to be submitted            4, 10
                              separately)
                 June 7, 2019 Letter from M. Glover to E.     5, 9
     Ex. 5
                                 Stanton
                  Comparison Chart – PD Social Media           7
     Ex. 6
                              Policies
  ECF No. 3,
   Case No.                                                   1, 4
                        Kendrick Consent Decree
   2:76-cv-
   000449
   ECF No.                                                    5, 6
                 Opinion and Order of October 26, 2018
     151
   ECF No.       Order Memorializing Sanctions (October        5
     152                      29, 2018)
   ECF No.       Order Docketing Materials Submitted by        1
     180         Independent Monitor (January 7, 2019)
   ECF No.       Sealed Document Court-Ordered Search          5
     183                Terms (January 14, 2019)
   ECF No.                                                     5
                   Order Docketing City Submissions
     185
   ECF No.            ACLU-TN Objections to City               5
     186                    Submissions
   ECF No.                                                   1, 2, 5
                             Interim Report
     197
   ECF No.                                                    1, 4
                          April 23, 2019, Order
     203


                                                  14
Case 2:17-cv-02120-JPM-jay Document 219 Filed 08/07/19 Page 17 of 17    PageID 7593




      Doc.                    Description                     Pages
   ECF No.                                                   passim
                               Q1 Report
     205
   ECF No.                                                   5, 6, 10
                  Transcript of April 23, 2019, Hearing
     207
   ECF No.                                                   1, 4, 10
                           Ninety Day Goals
     208
   ECF No.                                                  1, 10, 11
                     Joint Public Engagement Plan
     211
   ECF No.                                                   4, 6, 9
                  Notice of August 27, 2019, Hearing
     212
   ECF No.       Sealed Order on Costs of Independent           3
     213         Monitor for May 2019 (June 14, 2019)
   ECF No.      Sealed Search Terms and Related RFA by         4, 9
     214                the City (July 16, 2019)
   ECF No.                                                      3
              Order on June 2019 Costs of Independent
     215
  48589630.v1
  48592676.v1




                                               15
